On Rehearing.
It is charged in brief of counsel for appellee on application for rehearing that the opinion disregards a settled rule of law and is in addition based upon a "gross misconception of the facts." We deem a brief response appropriate.
As to the rule of law we expressly recognized the established rule as stated in Martin v. Republic Steel Co., supra, that it is the reserved right of control rather than its actual exercise that furnishes the test, and our conclusion was that the agreed statement of facts disclosed no such reserved right as to create the relation of employer and employee. We feel that no more need be said as to this insistence.
As to the matter of our misconception of the facts, we stated in the opinion, pointing out the purpose of such an agreement, that it was properly to be assumed that all pertinent facts were embraced in the agreed statement of facts, and we think this much is entirely clear. In stating all the essential facts, no mention is made of any district manager exercising any supervision over the newsboys, Sturgeon among them. The burden of proof rested upon petitioner (Ex parte Alabama Dry Docks Co., 213 Ala. 88, 104 So. 251, Ex parte Coleman, 211 Ala. 248,100 So. 114), and had there been such a manager so exercising supervision, clearly, that would have been a pertinent fact, the omission of which justifies the conclusion that (as all pertinent facts are assumed to be presented) no such fact existed.
The opinion merely stated, in comparing the instant case to that decided by the California court, that here there was no district manager, while in the California case there was such manager, all of which was by way of argument only as tending to demonstrate the instant case was stronger for defendant than was that considered by the California court.
Upon a careful reconsideration we are not persuaded the opinion rendered is erroneous, and the application for rehearing will accordingly be denied.
Application overruled.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur. *Page 170